Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bransky (US 922935) fails to teach a handheld specimen collection tool having a shank, a handle and a specimen collection tip for bearing a bodily specimen, the assay device enabling ElectroMagnetic Radiation (EMR) examination of the bodily specimen at at least one predetermined EMR wavelength, the assay device having a longitudinal assay device centerline and comprising: (a) a cartridge housing including a cartridge housing top face, a cartridge housing bottom face opposite said cartridge housing top face, and a cartridge housing peripheral face between said cartridge housing top face and said cartridge housing bottom face to bound a cartridge housing interior, the cartridge housing bottom face including at least one throughgoing aperture for providing access to said cartridge housing interior, the cartridge housing peripheral face include an opposite pair of major side faces co- directional with said longitudinal assay device centerline, and an opposite pair of minor end faces transverse to said longitudinal assay device centerline, said opposite pair of minor end faces includes a leading minor end face and a trailing minor end face, the cartridge housing peripheral face includes a specimen collection tip throughgoing aperture for providing access to said cartridge housing interior to the specimen collection tip; (b) a specimen slide snugly accommodated in said cartridge housing interior and slidingly deployable from an initial lowermost specimen introduction position in an unused assay device to a final uppermost specimen examination position in an used assay device, said initial lowermost specimen introduction position and said final uppermost specimen examination position correspondingly remote from and adjacent said cartridge housing top face, the cartridge housing top face and said specimen slide correspondingly have at least one cartridge housing top face panel and at least one specimen slide panel in registration for defining a line of examination through the assay device, said at least one cartridge housing top face panel and said at least one specimen slide panel being transparent at an EMR wavelength of the at least one predetermined EMR wavelength, the specimen slide panel being intimately juxtaposed against said cartridge housing top face panel in said actuated state of the assay device; and (c) a built-in liquid reagent dispensing arrangement for dispensing a liquid reagent on said at least one specimen slide panel, said built-in liquid reagent dispensing arrangement including at least one longitudinal directed barrel lateral to said longitudinal assay device centerline, each said barrel including an exposed leading seal towards said leading minor end face and a trailing seal member disposed towards said trailing minor end face, each said barrel including liquid reagent between said leading seal and said trailing seal member, each said barrel having a liquid reagent dispensing port for dispensing liquid reagent on a corresponding specimen slide of said at least one specimen slide panel, said leading seal and said trailing seat member having an initial pre-liquid reagent dispensing position in an unused assay device and a liquid reagent dispensing position, the leading seal being urged along said barrel from said initial pre-liquid reagent dispensing position to said liquid reagent dispensing position, the trailing seal member being a stopcock permanently deployed at said liquid reagent dispensing port and urged to rotate from a closed position at said initial pre-liquid reagent dispensing position to an open position at said liquid reagent dispensing position for dispensing liquid reagent, the assay device being such that a user manipulates the specimen collection tip through said specimen collection tip throughgoing aperture to smear bodily specimen on the specimen slide in an unused assay device, and thereafter said built-in liquid reagent dispensing arrangement is actuated for dispensing liquid reagent on the bodily specimen to react therewith and said specimen slide is elevated via said at least one throughgoing aperture in said cartridge housing bottom face from its initial lowermost specimen introduction position to its final uppermost specimen examination position thereby rendering a used assay device ready for examination of the bodily specimen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798